                                                           Case 2:19-cv-01864-RFB-BNW Document 42
                                                                                               41 Filed 10/26/20
                                                                                                        10/20/20 Page 1 of 3
                                                                                                                           4



                                                       1   ERIC W. SWANIS, ESQ.
                                                           Nevada Bar No. 6840
                                                       2   GLENN F. MEIER, ESQ.
                                                           Nevada Bar No. 006059
                                                       3   GREENBERG TRAURIG, LLP
                                                           10845 Griffith Peak Drive, Suite 600
                                                       4   Las Vegas, Nevada 89135
                                                           Telephone: (702) 792-3773
                                                       5   Facsimile: (702) 792-9002
                                                           Email: swanise@gtlaw.com
                                                       6          meierg@gtlaw.com
                                                           CASEY SHPALL, ESQ.*
                                                       7   GREGORY R. TAN, ESQ.*
                                                           GREENBERG TRAURIG, LLP
                                                       8   1144 15th Street, Suite 3300
                                                           Denver, Colorado 80202
                                                       9   Telephone: (303) 572-6500
                                                           Email: shpallc@gtlaw.com
                                                      10
                                                                   tangr@gtlaw.com
                                                      11   *Admitted Pro Hac Vice
                                                           Counsel for Defendants
                                                      12
GREENBERG TRAURIG, LLP




                                                      13                          IN THE UNITED STATES DISTRICT COURT
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14                                FOR THE DISTRICT OF NEVADA
                                  Suite 600




                                                      15   PEGGY COLLINS,                                          Case No. 2:19-cv-01864-RFB-BNW

                                                      16                                Plaintiff,                   STIPULATION TO EXTEND
                                                                                                                    DISCOVERY AND PRE-TRIAL
                                                      17
                                                                   v.                                              DEADLINES (THIRD REQUEST)
                                                      18
                                                           C. R. BARD, INCORPORATED and BARD
                                                      19   PERIPHERAL VASCULAR, INCORPORATED,
                                                      20                                 Defendants.
                                                      21

                                                      22          Comes now, Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Bard”
                                                      23   or “Defendants”) and Plaintiff Peggy Collins (“Plaintiff”), by and through their undersigned
                                                      24   counsel of record, pursuant to LR IA 6-2, and hereby stipulate that the discovery deadlines
                                                      25   are extended by sixty (60) days and as detailed below. This Stipulation is entered into as a
                                                      26   result of the current national emergency caused by the spread of COVID-19 and difficulties
                                                      27   in locating and scheduling the depositions of Plaintiff’s treating physicians.
                                                      28   ///

                                                                                                         1
                                                           Case 2:19-cv-01864-RFB-BNW Document 42
                                                                                               41 Filed 10/26/20
                                                                                                        10/20/20 Page 2 of 3
                                                                                                                           4



                                                       1         Pursuant to Federal Rules of Civil Procedure 6(b) and 26, and the Court’s inherent
                                                       2   authority and discretion to manage its own docket, this Court has the authority to grant the
                                                       3   requested extension. Fed. R. Civ. P. 6(b) (“When an act may or must be done within a
                                                       4   specified time the court may, for good cause, extend the time....”); Fed. R. Civ. P. 26(a) (“A
                                                       5   party or any person from whom discovery is sought may move for a protective order in the
                                                       6   court where the action is pending . . . The court may, for good cause, issue an order to protect
                                                       7   a party or person from annoyance, embarrassment, oppression, or undue burden or
                                                       8   expense.”). Furthermore, Federal Rules of Civil Procedure 26(c) and 26(d) vest the Court
                                                       9   with authority to limit the scope of discovery or control its sequence. Crawford-El v. Britton,
                                                      10   523 U.S. 574, 598 (1998) (“Rule 26 vests the trial judge with broad discretion to tailor
                                                      11   discovery narrowly and to dictate the sequence of discovery.”).
                                                      12         This Court therefore has broad discretion to extend deadlines or stay proceedings as
GREENBERG TRAURIG, LLP




                                                      13   incidental to its power to control its own docket – particularly where, as here, such action
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14   would promote judicial economy and efficiency. Bacon v. Reyes, 2013 U.S. Dist. LEXIS
                                  Suite 600




                                                      15   143300, at *4 (D. Nev. Oct. 3, 2013) (citing, Munoz-Santana v. U.S. I.N.S., 742 F.2d 561,
                                                      16   562 (9th Cir. 1984)) (“Whether to grant a stay is within the discretion of the court”); Lockyer
                                                      17   v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (“A district court has discretionary
                                                      18   power to stay proceedings in its own court.”); Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)
                                                      19   (“[T]he power to stay proceedings is incidental to the power inherent in every court to control
                                                      20   the disposition of the causes on its docket with economy of time and effort for itself, for
                                                      21   counsel, and for litigants.”).
                                                      22         For the foregoing reasons, the parties stipulate and request that this Court modify the
                                                      23   Stipulated Discovery Plan and Scheduling Order, Dkt. 30, as follows:
                                                      24
                                                              PROPOSED DATE                                       DEADLINE
                                                      25
                                                           January 12, 2021           Close of case-specific fact discovery.
                                                      26
                                                           March 29, 2021             Parties shall produce case-specific expert reports.
                                                      27

                                                      28   April 28, 2021             Parties shall produce any case-specific rebuttal expert reports.

                                                                                                          2
                                                           Case 2:19-cv-01864-RFB-BNW Document 42
                                                                                               41 Filed 10/26/20
                                                                                                        10/20/20 Page 3 of 3
                                                                                                                           4



                                                       1
                                                             PROPOSED DATE                                      DEADLINE
                                                       2
                                                           May 28, 2021             Deadline to depose Plaintiff’s experts about their case-specific
                                                       3                            reports.
                                                       4
                                                           June 21, 2021            Deadline to depose Defendants’ experts about their case-specific
                                                       5                            reports.

                                                       6   August 9, 2021           Deadline to file Daubert motions and other dispositive motions.
                                                       7        IT IS SO STIPULATED.

                                                       8        DATED this 20th day of October 2020.

                                                       9   MARTIN BAUGHMAN, PLLC                            GREENBERG TRAURIG, LLP
                                                           By: /s/ Ben C. Martin                            By: /s/ Eric W. Swanis
                                                      10
                                                               BEN C. MARTIN, ESQ.*                             ERIC W. SWANIS, ESQ.
                                                      11       bmartin@martinbaughman.com                       swanise@gtlaw.com
                                                               3710 Rawlins Street, Suite 1230                  Nevada Bar No. 006840
                                                      12       Dallas, Texas 75219                              GLENN F. MEIER, ESQ.
                                                               Telephone: (214) 761-6614
GREENBERG TRAURIG, LLP




                                                      13                                                        meierg@gtlaw.com
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135




                                                               *Admitted Pro Hac Vice
                          10845 Griffith Peak Drive




                                                                                                                Nevada Bar No. 006059
                                                      14                                                        10845 Griffith Peak Drive, Ste. 600
                                  Suite 600




                                                                 PETER C. WETHERALL, ESQ.
                                                                                                                Las Vegas, Nevada 89135
                                                      15         Nevada Bar No. 004414
                                                                 pwetherall@wetherallgroup.com                  Telephone: (702) 792-3773
                                                      16         WETHERALL GROUP, LTD.
                                                                 9345 W. Sunset Road, Suite 100                  CASEY SHPALL, ESQ.*
                                                      17
                                                                 Las Vegas, Nevada 89148                         shpallc@gtlaw.com
                                                                 Telephone: (702) 838-8500                       GREGORY R. TAN, ESQ.*
                                                      18                                                         tangr@gtlaw.com
                                                      19         Counsel for Plaintiff                           GREENBERG TRAURIG, LLP
                                                                                                                 1144 15th Street, Suite 3300
                                                      20                                                         Denver, Colorado 80202
                                                                                                                 Telephone: (303) 572-6500
                                                      21                                                         *Admitted Pro Hac Vice
                                                      22
                                                                                                                 Counsel for Defendants
                                                      23
                                                           IT IS SO ORDERED
                                                      24                                           IT IS SO ORDERED.
                                                           DATED: 4:03 pm, October 23, 2020
                                                      25                                           Dated this ____ day of _____________, 2020.

                                                      26

                                                      27   BRENDA WEKSLER               ___________________________________
                                                                                        BRENDA WEKSLER
                                                           UNITED STATES MAGISTRATE JUDGE
                                                      28                                           United States Magistrate Judge

                                                                                                        3
